DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “the subject” in line 4 should be “the biological subject” and “measured response signals” in lines 12 and 14 should be “measured electrical response signals”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “the microstructures” in line 2 should be “the plurality of microstructures”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the microstructures” in line 2 should be “the plurality of microstructures”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the microstructures” in line 2 should be “the plurality of microstructures”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the microstructures” in line 2 should be “the plurality of microstructures”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “the microstructures” in line 4 should be “the plurality of microstructures”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “one or more microstructure electrodes” in line 3 should be “the one or more planar electrodes”. Appropriate correction is required.
21 is objected to because of the following informalities:  “at least one electrode” in line 2 should be “at least one planar electrode” and “electrode at least” should be “electrode has at least”. Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  “the microstructures” in line 2 should be “the plurality of microstructures”. Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  “and microstructures” in line 2 should be “and the plurality of microstructures”. Appropriate correction is required.
Claim 53 is objected to because of the following informalities:  “the subject” in the last line should be “the biological subject” and “measured response signals” in the second to last line should be “measured electrical response signals”. Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of Species A1, B2, C2, D2 and E1 in the reply filed on 7/8/21 is acknowledged.  The traversal is on the ground(s) that Toth does not disclose the shared technical feature.  This is not found persuasive because Toth discloses at ¶160 that the signal is sent and measured between the electrodes on the patch. Applicant argues that Toth discloses each patch or array of microneedles is used as an electrode but Examiner respectfully disagrees. In one embodiment Toth discloses using an array of microneedles as the electrode but also discloses using each microneedle as an electrode thus a pair of electrodes can be separate microneedles ([¶202]). Applicant also argues that Toth does not disclose plate microstructures, Examiner respectfully disagrees. Toth is not relied on to teach the plate microstructures. Daddona teaches the planar electrode microstructures ([FIG2]) and it would have been obvious to one of ordinary skill in the art, prior to the time of filing, to combine the device of Toth with 
Additionally, it is noted that Applicant’s arguments are not commensurate in scope with the actual recited claim language. Specifically, it is argued that the instant claims are directed toward microstructures that each have a respective electrode compared to Toth which teaches a pair of electrodes with each electrode having microstructures. It is not actually claimed that each microstructure has an electrode just that the plate microstructures as a whole have electrodes. It is also argued that Toth teaches away from the plate microstructures but this is also not persuasive. Toth recites several exemplary microstructure features with an open ended “or the like” so it is unclear where there is an actual teaching away from using the microstructures of Daddona.
Regarding Applicant’s arguments against the search burden, Examiner respectfully disagrees. While the species are in similar classes this is not the only burden. The various species require different fields of search and keywords to find compared to each other. For example, species A1 is a single layer substrate, A2 is double layered so requires keywords like multiple or double layer and A3 has alternating layer sections so requires keywords like “interspersed interspersing alternate alternating segmented”. For species D the grids are different one is an offset arrangement that would require keywords like offset or Hexagonal and the other arrangement is a grid with parallel or perpendicular members. Species E are all different structures that require different keywords like “cutout window” for Species E3.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 4, 5, 8, 9, 10, 11, 13, 14, 16, 19, 21, 25, 26, 35, 44, 46, 48, 51 and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determine at least one indicator at least partially indicative of fluid levels in a subject
 	The limitation of determine at least one indicator at least partially indicative of fluid levels in a subject, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processing devices,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processing device” language, “determine” in the context of this claim encompasses the user manually calculating a metric or indicator from the response signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites four additional elements; the processing device, signal generator, sensor and substrate. The processing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining information) such that it 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining the indicator amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similarly, the substrate, the signal generator and the sensor are generically recited and are used for pre-solutional data gathering. The dependent claims do not provide significantly more. Claims 4, 5, 8, 9, 10, 11, 13, 14, 16, 19, 21, 25, 26, 35, 44, 46, 48 and 51 recite the specifics of the structure of the electrodes and microstructure that are used for the pre-solutional data collection. The claim is not patent eligible.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10 and 35 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: signal generator and processing device in claims 1 and 53 and monitoring device in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The processing device has corresponding structure to a microprocessor in ¶267, the signal generator has corresponding structure to a current source in ¶148 and a monitoring device has corresponding structure in ¶250 to a reader electronic device.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 53 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the at least one microstructure pair in section c is the same or different than the at least one microstructure pair recited earlier in the claim. 
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably It is unclear what amount or permutation of shape makes the electrode substantially planar.
The term "about" in claim 5 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of closeness is about.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "substantially" “similar” “significantly” and “about” in claim 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how rounded the rectangle needs to be or how rounded the corners need to be to be considered substantially rounded. Similarly it is unclear what similar order, about or significantly are.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the sharpness has a length. What is the length of exactly? It is presumed this is the length of the cutting edge. It is unclear if the tip is part of the microstructure in determining its length.
about" in claim 9 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear close something must be to be about.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the respective microstructures are. It is presumed that they are the microstructures the electrical connections are actually connected to.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the response signal is in response to exactly.
The term "about" in claim 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of closeness is about.
The term "about" in claim 21 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of closeness is about.
.
 	Claim 51 recites the limitation "the viable epidermis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 10, 13, 19, 21, 25, 26, 35, 44, 46, 48 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2015/0351690 in view of Daddona et al. US 6,091,975.
Regarding claims 1 and 53, Toth discloses a system for performing fluid level measurements on a subject, the system including:
at least one substrate including a plurality of microstructure to breach a stratum cornea of the subject at least some microstructures being electrodes ([¶210-211]FIG17]) at least some microstructures being arranged in pairs ([¶163,247] the impedance is measured between electrodes, those electrodes are a bipolar pair);

 at least one sensor operatively connected to at least one microstructure pair, the at least one sensor being configured to measure electrical response signals between microstructures in the pair ([¶163]);
 one or more electronic processing devices that are configured to:
 determine measured response signals, the response signals being at least partially indicative of a bioimpedance ([¶163]); and,
 perform an analysis at least in part using the measured response signals to determine at least one indicator at least partially indicative of fluid levels in the subject ([¶163]). 
Toth does not specifically disclose the electrodes including spaced apart plate microstructures having substantially planar electrodes in opposition. Daddona teaches using planar electrode pairs ([FIG2]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Daddona to minimize pain and improve manufacturability ([C1 L63-C2 L4]).
Regarding claim 8, Toth discloses that the length of the microstructure is greater than 100µm ([¶208] length greater than 0.5mm).
Regarding claim 10, Daddona teaches at least some of the plurality of microstructures include at least one of anchor microstructures used to anchor the substrate to the subject ([C6 L6-18] anchor 50). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Daddona to improve attachment of the device to the body ([C6 L1-6]).

Regarding claim 19, Daddona teaches the microstructures include an insulating layer extending over part of a surface of the microstructure ([C3 L58-63] the microstructures have an insulating polyimide film).
Regarding claim 21, Daddona teaches at least one electrode extends over a length of a distal portion of the microstructure ([FIG2] electrode 14).
Regarding claims 25 and 26, Daddona teaches the microstructures include a material to reduce biofouling ([C4 L34-44]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Daddona to keep scar tissue and macrophages from coating the electrode ([C4 L34-44]).
Regarding claim 35, Toth discloses the system includes a housing containing the at least one sensor, the signal generator and at least one electronic processing device, wherein the housing selectively couples to the substrate, wherein at least one of the housing and substrate are secured to the subject ([¶21, 203] the substrate has a housing and a means for securing the substrate to the subject).
Regarding claim 44, Toth discloses the system includes a patch including the substrate and microstructures ([¶163]); and, a monitoring device that is configured to perform the measurements ([¶308] user device 147) and provide an output indicative of the indicator ([¶259,308] the host device displays the data).
Regarding claim 46, Toth discloses the system wherein the monitoring device is inductively coupled to the patch ([¶242]).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2015/0351690 in view of Daddona et al. US 6,091,975 in view of Chen et al. US 2010/0286491.
Regarding claim 9, Toth as modified does not specifically disclose the tip of the microstructure has a length of Chen teaches similar sensor device that has microprotrusions with a tip that is ([¶22] tip portions is 50-150µm). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Toth with the tips length of Chen in order to puncture the stratum germinativum of the user to access the interstitial fluid ([¶22]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2015/0351690 in view of Daddona et al. US 6,091,975 in view of Toth et al. US 2015/0335288.
Regarding claim 14, Toth as modified does not specifically disclose one or more switches. Toth ‘288 teaches the switches for selectively connecting at least one of the at least one sensor and at least one signal generator to one or more of the microstructures ([¶533]) and the one or more processing devices are configured to control the switches and the signal generator to allow at least one measurement to be performed ([¶533,534]). Therefore it would have been . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2015/0351690 in view of Daddona et al. US 6,091,975 in view of Cho et al. US 2016/0278672.
Regarding claim 16, Toth discloses a system includes: a substrate coil positioned on the substrate and operatively coupled to one or more microstructure electrodes ([¶201]). Toth does not disclose an excitation and receiving coil positioned in proximity to the substrate coil such that alteration of a drive signal applied to the excitation and receiving coil acts as a response signal. Cho discloses a similar device that has a resonant circuit ([¶277] a resonant circuit is used which consists of a coil and capacitor and alters a drive signal). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Toth with the coils of Cho in order to provide power to the sensor patch ([¶277]).

Claims 1, 4, 5, 11, 51 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2015/0351690 in view of Hegde et al. US 2011/0295100. 
Regarding claims 1 and 53, Toth discloses a system for performing fluid level measurements on a subject, the system including:
at least one substrate including a plurality of microstructure to breach a stratum cornea of the subject at least some microstructures being electrodes ([¶210-211]FIG17]) at least some 
 a signal generator operatively connected to at least one microstructure pair to apply and electrical stimulatory signal between microstructures in the pair ([¶163]);
 at least one sensor operatively connected to at least one microstructure pair, the at least one sensor being configured to measure electrical response signals between microstructures in the pair ([¶163]);
 one or more electronic processing devices that are configured to:
 determine measured response signals, the response signals being at least partially indicative of a bioimpedance ([¶163]); and,
 perform an analysis at least in part using the measured response signals to determine at least one indicator at least partially indicative of fluid levels in the subject ([¶163]). 
Toth does not specifically disclose the electrodes including spaced apart plate microstructures having substantially planar electrodes in opposition. Hegde teaches using planar electrode pairs ([FIG2B-2C]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Hegde to minimize pain ([¶34]).
Regarding claim 4, Hegde teaches the system where the at least some pairs of microstructures are angularly offset ([FIG2B] the micro blades are set at different angles to each other in 3 major groups).
Regarding claim 5, Hegde teaches the system where the spacing between the microstructures is less than 1mm and the spacing between pairs of microstructures is less than 
Regarding claim 11, Hegde teaches the system wherein the microstructures have a density that is at least one of greater than 100 per square centimeter ([¶71] there are up to 300 microneedles per square inch which is less than 1mm of spacing).
Regarding claim 51, Toth discloses the system is configured to perform impedance measurements to determine an indicator indicative of at least one of total body water ([¶163]). Toth does not specifically disclose the impedance measurements are performed in the viable epidermis. Hegde teaches a similar electrode device where the measurements are performed in the epidermis ([¶34]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Toth with the electrodes of Hegde enhance conductivity ([¶34]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793